ORDER

PER CURIAM.
Upon review of Anatoly Rozenblat’s recently docketed notice of appeal, 06-1005, we consider whether dismissal is appropriate.
Rozenblat’s September 26, 2005 notice of appeal indicates that he seeks review of the August 29, 2005 order of the United States Court of Appeals for the Seventh Circuit transferring his appeal to this court. Rozenblat v. Sandia Corp., No. 05-2605 (7th Cir. Aug. 29, 2005). However, this court lacks jurisdiction over appeals of decisions of the 7th Circuit. See 28 U.S.C. § 1295. Thus, 06-1005 is dismissed.
We note that Rozenblat is not prejudiced by the dismissal of 06-1005 as he may obtain review of the district court judgment in his pending appeal, 05-1556.* Furthermore, if Rozenblat disagrees with the 7th Circuit’s decision to transfer his appeal to this court, he may include his arguments on this issue in his brief in 05-1556.
Accordingly,
IT IS ORDERED THAT:
(1) 06-1005 is dismissed.
(2) Each side shall bear its own costs for 06-1005.

 05-1556 was docketed upon receipt of the transferred appeal from the 7th Circuit.